ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Axxon International, LLC                     )       ASBCA No. 59271
                                             )
Under Contract No. N00244-12-C-0031          )

APPEARANCE FOR THE APPELLANT:                        Eric Lee, Esq.
                                                      Lee & Amtzis, P .L.
                                                      Boca Raton, FL

APPEARANCES FOR THE GOVERNMENT:                      Ronald J. Borro, Esq.
                                                      Navy Chief Trial Attorney
                                                     M. Lee Cording, Esq.
                                                      Assistant Counsel
                                                      NA VSUP Fleet Logistics Center
                                                      San Diego, CA

                                      DISMISSAL

       Pursuant to appellant's 26 June 2014 Notice of Voluntary Dismissal with
Prejudice, and to the settlement of this appeal, this appeal is hereby dismissed with
prejudice.

       Dated: 1 July 2014



                                                   dministrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the
Armed Services Board of Contract Appeals in ASBCA No. 59271, Appeal of Axxon
International, LLC, rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREYD. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals